DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informality:  In lines 2-3, “configured to record identification information of POI” should read “configured to record identification information of a POI”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“Point of interest information recording unit” first recited in claim 1
“Referral text creation unit” first recited in claim 1
“User condition acquisition unit” first recited in claim 1
“User condition/type recording unit” first recited in claim 2
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  According to the description beginning on page 6 line 8 of the specification, all of the above limitations are being interpreted as being part of a server which is equivalent to a generic computing device.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites “wherein types associated with the user conditions are recorded…”.  It is unclear what “types” are being referred to in this recitation.  Applicant should clarify if the limitation is intended to mean types of referral information, types of user conditions, or some other interpretation.  For the purpose of treating the claim on its merits in this office action, this limitation will be interpreted as types of referral information being associated with user conditions.
Claim 6 is rejected as being dependent upon rejected claim 3.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Regarding claim 1, using the two-step inquiry, it is clear that the claim is directed toward non-statutory subject matter, as shown below:
STEP 1: Does the claim fall within one of the statutory categories?  Yes.  The claim is directed toward a system/machine which falls within one of the statutory categories.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The system in claim 1 performs a process that is a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  It merely consists of creating referral text concerning a POI.  This is equivalent to a person coming up with a phrase to refer someone to a POI, which is a task that can be performed practically in the human mind. The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[Mental processes] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same). As such, a person could mentally create referral text based upon an observed user condition. Thus, the claim recites a mental process.	
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claim does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claim 1 does not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  The system merely “record[s] identification information”, “acquire[s] user conditions”, and “creates referral text”.  Both the recording of identification information and acquisition of user conditions are recited at a high level of generality and are equivalent to data gathering, which is a form of insignificant extra-solution activity.  The creation of referral text is based upon the data gathered during those steps, however it is still merely a step that can be performed in the human mind.  Information is not transformed in any significant way by the process performed by this system.  
Also, the information providing system does not constitute a particular machine or manufacture that is integral to the claim; all claimed elements of the system are equivalent to generic computing devices.  As noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, the claim does not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claim 1 does not recite any specific limitation or combination of limitations that amount to significantly more than the mental process of creating referral text.  As set forth above, recording identification information and acquiring user conditions are both data gathering steps which are insignificant extra-solution activities.  Further, the use of a generic computing system for data gathering is a well-understood, routine, and conventional application of a computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of a data gathering action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).
CONCLUSION
Thus, since claim 1 is: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claim 1 is directed towards non-statutory subject matter.
Dependent claims 2-6 further limit the abstract idea without integrating the abstract idea into a practical application or adding significantly more.  For example, claim 2 recites that the system “further compris[es] a user condition/type recording unit in which types of referral information to be prioritized are assigned to each of the user conditions”.  The addition of the user condition/type recording unit is simply another generic computing device in the system.  As set forth above, applying the process to a computer is not indicative of integration into a practical application.  Additionally, the action of assigning information referral information to user conditions is yet a further mental process performed by the system.  One could mentally arrange information in the mind or with pen and paper such that certain pieces of referral information correspond to certain user conditions.  As a further example, claim 3 further limits the scope of claim 1 by specifying that “types [sic] associated with user conditions are recorded in the POI information recording unit”, this does not do anything to integrate the judicial exception into a practical application or add significantly more.  It simply narrows the scope as to how the generic computing devices claimed should function.  As a final example, claims 4 and 6 also further narrow the scope by specifying certain conditions under which the system should function.  However, the overall function of the system in claims 4 and 6 is commensurate in scope with the system of claim 1.  In the case of claim 4, the system still merely creates referral text when the user condition is a condition with an aim or making a predetermined movement.  Similarly, in claim 6, the system still merely creates referral text when the user condition is a condition of moving with a plurality of people.  These processes can still be performed in the human mind, and the created referral text is not integrated into a practical application in either of these claims.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sahadi (U.S. Patent Application Publication 2018/0349808).
Regarding claim 1, Sahadi teaches an information providing system comprising a points of interest (POI) information recording unit configured to record identification information of POI [sic] in association with referral information of the POI (Paragraph 0056 The location database 248 may include source information for use by various layers of the dynamic venue map… Paragraph 0060 The EaaS platform 230 may use and integrate the dynamic venue map 202, such as presenting the map on a user device to show the venue, to guide visitors to experiences, to show content about points of interest, to show offers or promotions, to show sponsored content, or the like.), and a referral text creation unit configured to create referral text concerning the POI by using the referral information associated with the POI (Paragraph 0089 The recommended itinerary map interface 600 of FIG. 6 may be one implementation of a dynamic venue map 202 as discussed with respect to FIG. 2 and/or a personalized itinerary 302/304 as discussed with respect to FIG. 3. [the personalized itinerary contains referral text]), the information providing system further comprising 
a user condition acquisition unit configured to acquire user conditions (Paragraph 0033 The system 100 of FIG. 1 includes an ecosystem of data sources 105 such as mobile devices and/or wearable devices 110, point-of-entry/exit (POE) terminals 115, point-of-sale (POS) terminals 117, and databases 120. [the data sources acquire user conditions]), 
wherein the referral text creation unit creates the referral text of the POI by determining, based on the acquired user condition, which referral information among pieces of the referral information is to be used (Paragraph 0090 A first recommended POI 610 is provided by the EaaS platform 230 as "Cruiseline Burger Grill." The recommended POI 610 is recommended based on its location being along an existing route (from the current location of both users 630 to selected POI 615) and based on dissimilarity to something that both users ("Matt" and "Sam") dislike according to their respective user profiles (sushi). Also see annotated figure 6 below).

    PNG
    media_image1.png
    829
    891
    media_image1.png
    Greyscale

Annotated Figure 6 of Sahadi

Regarding claim 2, Sahadi teaches a user condition/type recording unit in which types of the referral information to be prioritized are assigned to each of the user conditions (Paragraph 0033 In system 100, application servers 125 can ingest, normalize and process data collected from mobile devices 110 and various POS or POE terminals 115. Types of information 140 gathered from data sources 105 and processed by back-end application servers 125 are generally inclusive of identity information such as user profiles, customer relationship management (CRM) data… Paragraph 0049 Recommendations of experiences or points of interest (POI) may be made based on user's location, on estimated time for the user to travel to the point of interest, on wait times at the point of interest, on queue lengths at the point of interest, on popularity of the experience/POI, on the user never having been to the experience/POI before, on the user having been to the experience/POI more than a predetermined number of times already (indicating that the user likes the experience/POI), on expected weather at the point of interest… [Based upon user conditions, some POIs are recommended and some are not; i.e. POIs are prioritized for recommendation.]).  As described in the claim interpretation section of this office action, the point of interest information recording unit and user condition/type recording unit are all being interpreted as part of a server or generic computing device.  As such, under the broadest reasonable interpretation of claim 2, the EaaS platform of Sahadi teaches both the point of interest information recording unit and user condition/type recording unit, as Sahadi teaches that the functions of recording identification information of a POI and assigning types of referral information to user conditions may be performed by parts of a server or generic computing device as well (FIG. 8, Paragraph 0097 FIG. 8 illustrates an exemplary computing system 800 that may be used to implement some aspects of the subject technology. For example, any of the computing devices, computing systems, network devices, network systems, servers, and/or arrangements of circuitry described herein may include at least one computing system 800, or may include at least one component of the computer system 800 identified in FIG. 8.).
Regarding claim 3, Sahadi teaches wherein types associated with the user conditions are recorded in the POI information recording unit for each of the pieces of the referral information (Paragraph 0048 The EaaS platform 230 can include or connect to a reporting and analytics facility 232, which may take information from various components of the EaaS platform 230, or other elements that interact with the EaaS platform 230 and allow the generation of reports and analytic results on the data… Output and results from the analytics facility 232 may be used to optimize recommendations, to suggest new experiences… Paragraph 0049 Recommendations of experiences or points of interest (POI) may be made based on user's location, on estimated time for the user to travel to the point of interest, on wait times at the point of interest, on queue lengths at the point of interest, on popularity of the experience/POI, on the user never having been to the experience/POI before, on the user having been to the experience/POI more than a predetermined number of times already (indicating that the user likes the experience/POI), on expected weather at the point of interest, [etc.  Several other factors listed, all equivalent to user conditions under its broadest reasonable interpretation.  Recording and storage of this information associated with POI information is inherent in the process of the system using it for recommendations.]).  As set forth in the claim 2 rejection above, the functions of recording identification information of a POI and associating types of referral information with user conditions may be performed by parts of a generic computing device in both the instant application and as taught in Sahadi.  
Regarding claim 4, Sahadi teaches wherein, in a case that the acquired user condition is a condition with an aim of making a predetermined movement, the referral text creation unit creates the referral text of the POI using the referral information corresponding to the type preferentially associated with the condition with the aim of making the predetermined movement in the user condition/type recording unit (Paragraph 0090 A first recommended POI 610 is provided by the EaaS platform 230 as "Cruiseline Burger Grill." The recommended POI 610 is recommended based on its location being along an existing route (from the current location of both users 630 to selected POI 615) and based on dissimilarity to something that both users ("Matt" and "Sam") dislike according to their respective user profiles (sushi).  Also see annotated FIG. 6 above.  Users are shown to be in the course of traveling a predetermined route, with POIs identified along the route and annotated with referral text.).
Regarding claim 5, Sahadi teaches wherein the condition with the aim of making the predetermined movement includes a condition of being in a course of traveling (See annotated FIG. 6 above.  Users are shown to be in the course of traveling a predetermined route, with POIs identified along the route and annotated with referral text.).
Regarding claim 6, Sahadi teaches wherein, in a case that the acquired user condition is a condition of moving with a plurality of people, the referral text creation unit creates the referral text of the POI using the referral information corresponding to the type preferentially associated with the condition of moving with the plurality of people in the user condition/type recording unit (Paragraph 0121 To optimally disperse the crowd 950 of FIG. 9A toward the different queues of FIG. 9A, the EaaS platform 230 should direct the crowd 950 of FIG. 9A in a way that each of the three queues 915,925, and 935 has 216½ people. This is then achieved, as illustrated in FIG. 9C and discussed further herein, by dividing the crowd 950 of FIG. 9A into different groups, and recommending different points of interest to each group, with each group's size determined based on a difference between the optimal queue size and the current queue size of that queue.).  See also paragraph 0090 A first recommended POI 610 is provided by the EaaS platform 230 as "Cruiseline Burger Grill." The recommended POI 610 is recommended based on its location being along an existing route (from the current location of both users 630 to selected POI 615) and based on dissimilarity to something that both users ("Matt" and "Sam") dislike according to their respective user profiles (sushi).  
Conclusion
The prior art made of the record and not relied upon is considered pertinent to applicant’s disclosure.
Hardee – U.S. Patent Application Publication 2018/0295228
Scofield – U.S. Patent Application Publication 2017/0003137
Amatucci – PCT Application Publication WO 2020/225788
Liu – Korea Patent Application Publication KR 2016/0038836
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D MOHL whose telephone number is (571)272-8987. The examiner can normally be reached M-Th 6:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK DANIEL MOHL/Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666